DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 have been examined.
Claims 12-21 remain withdrawn from examination.

Response to Arguments
Applicant’s arguments, filed 7/11/2022, in light of the latest amendment, with respect to the rejection(s) of claim(s) 1-11 under Puri (US 5879727), Holliday (US 7914278), Marik (US 5464342), Gellert (US 2002/0054932), and Slisse (US 2017/0259481) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sakurada (US 9616604).
The applicants have filed an amendment with the claims with the changes of torque feature to ‘torque means to facilitate assembly and removal of the nozzle tip’ in order to address the previous 35 USC 112 rejection of the claims.  Furthermore, the amended claims in light of the means plus function language of the torque means with the functional language concerning to facilitate assembly and removal of the nozzle tip have been reconsidered between the claimed invention and the prior art references.  
In light of the latest amendment, regarding the interpretation of the torque means, the Sakurada (US 9616604) reference teaches engagement between the nozzle tip (nozzle 101) and nozzle housing (nozzle adaptor 102) structure in the background information.  The features regard conventional structures and states that there are no specific features or teaching of how the nozzle tip is assembled/disassembled to the nozzle housing, and that the structure is achieved at an assembly site away from the molding site with the use of the appropriate tools or jigs for assembly/disassembly, see Sakurada Col. 1, lines 30-56, and Fig. 7.  Thus, the teaching here in Sakurada is viewed in encompassing the claimed features provided regarding the negative limitation to the nozzle tip of ‘torque means to facilitate assembly and removal of the nozzle tip’, including the newly added stated function.  
The arguments concerning the previous rejection regarding the amended claimed structure, in this case focusing upon the rejection of Puri, the arguments argued that the removable gate insert mounted to the nozzle via insulating member.  Here, the arguments regarding the gate insert from the nozzle tip is noted and after further reconsideration, the reference does not teach the claimed features that would applicable for a 102 rejection.
In regards to the rejection based upon Holliday, the argument by the applicant focuses that the reference teaches of the nozzle adaptor being hexagon, and for facilitate for installation of the nozzle 120 to the nozzle adaptor 100 through the use of wrenches.  However, the argument while it is noted, does not show that the nozzle itself would not have any of the torque means and instead teaches of the engagement upon the nozzle adaptor 100, particularly as seen in Figure 1 of Holliday.  It is noted that the reference is silent in regards whether there are torque means located upon the nozzle tip and instead stated of the feature upon the nozzle housing portion and of the features in the Figures.  Thereby, the rejection of the claims based upon Holliday under 35 USC 102 are now withdrawn in light of the positively state of the negative claim limitation. 
In regards to the rejection based upon the Marik reference, the arguments focuses that there is a lack of positive recitation of not including a torque means to the nozzle tip.  After further reconsideration, the reference lacks teaching of the assembly of the features and after further reconsideration would not be sufficient for maintaining the rejection of the claims based solely upon Marik.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Here, the claims now recite the torque means to facility assembly and removal of the nozzle tip.  The specification gave examples including element 354 including a wrench-engage features such as wrench flats or a hex or a 12 point socket, wherein torque is applied, see [0033]-[0034], and Figs. 3 and 4.  It is noted that the torque feature, otherwise as torque means, is stated as not being upon the nozzle tip of [0016], [0017], [0031], and [0032].

Information Disclosure Statement
The IDS submitted by the applicants on 4/19/2022 have been reviewed.  It is noted that the entry for 20090747907 appears to be incorrect, and the Examiner has changed the publication number on the IDS to 20090074907. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada (US 9616604).
In regards to claim 1, Sakada teaches of an injection molding machine comprising: 
a nozzle for transferring melt to a mold cavity, the nozzle comprising: 
a nozzle housing; and 
a nozzle tip (see nozzle 101) threadably attached to the nozzle housing (see nozzle adaptor 102), at least a portion of an exterior wall of the nozzle housing and at least a portion of an exterior wall of the nozzle tip aligning to provide a concentric cylindrical surface (see Fig. 7 and also ); 
wherein the nozzle tip does not include a torque means to facilitate assembly and removal of the nozzle tip feature.  
(Note: in Sakurada, the invention of the reference directs to nozzles having features for engagement with a tool, see the insertion holes 33a, while the conventional taught nozzle 101 as seen in Fig. 7 provides the claimed structure lacking the torque means.)  Wherein, the claimed invention merely directs of the lack of the torque means, which is seen as the wrench flats or equivalents, that are located upon the nozzle tip.  Here, the Sakurada structure teaches of a structure in the background information that encompasses the claimed invention.  
Wherein the handle members engages the nozzle adaptor 102 and not the nozzle/nozzle tip, see Fig. 7, see teaching of Sakurada wherein the nozzle tip (nozzle) can be replaced with another nozzle as it is threadedly fastened with the nozzle housing (nozzle adaptor 102), see Col 1, lines 30-56, and further that it does not teach of how the nozzle tip (nozzle) is attached/detached from the nozzle housing (nozzle adaptor), and that this may be achieved at an assembly site with various tools and jigs.  This includes a lack of specifically of how the nozzle tip can attached and detached which includes the lack of torque means, and that the use of jigs and other tools are necessary for removal and replacement.  Thus, one skilled in the art would recognize as inherent teaching of the lack of torque means for tooling engagement.  
Thereby, it would have been obvious for one of ordinary skill in the art in recognizing the features taught by Sakurada in structure of Fig. 7 of not having torque means located upon the nozzle tip.

In regards to claim 2, further comprising:
a tubular heater enclosing at least a portion of the concentric cylindrical surface, wherein the nozzle tip does not include the torque means feature in any location that is downstream of the tubular heater and upstream of a mold gate of the nozzle.
The teaching in the conventional structure, see Fig. 7, of Sakurada does not teach of the tubular heater upon the nozzle tip.  However, the Sakurada reference teaches of a tubular heater (cylindrical heater 40) that is located on the exterior of the nozzle tip (nozzle body 30 of the two piece nozzle 70), wherein, the teaching of the conventional tubular heater can be applied to the nozzle body.
Wherein, it would have been obvious for one of ordinary skill in the art to modify teaching conventional structure in Fig. 7 of Sakurada with the addition of a tubular heater as provided in the teachings in Fig. 1 of Sakurada as an known coiled heater for a tubular portion of the nozzle tip.

In regards to claim 3 (dependent upon 2), wherein the tubular heater encloses at least a portion of the exterior wall of the nozzle tip.  
See teaching by Sakurada, see Fig. 1.

In regards to claim 5, further comprising a thermocouple, and wherein the thermocouple is located near a mold gate associated with the nozzle.  
See teaching by Sakurada of the use of a thermocouple 45 for the nozzle tip which is the near the mold gate as it is close to the nozzle tip that would engage the mold cavity region.

In regards to claim 6 (dependent on claim 5), wherein at least a portion of the thermocouple is located between the mold gate and threading provided internally on the nozzle tip, the threading allowing for attachment with the nozzle housing.
See teaching of Sakurada, see Fig. 2, location of thermocouple 45 that would be between the threading 31 and the tip region of the nozzle tip that would engage a mold gate and cavity.
Sakurada does not teach of threading provided internally on the nozzle tip. In regards to Fig. 7 of Sakurada, the engagement between the nozzle tip 101 (nozzle) and the nozzle housing 102 (adaptor) via engagement of threaded portions as taught in Col. 1, see lines 30-56, here, the interior surface of the nozzle housing engages with the exterior surface of the nozzle tip.  Wherein, the further it can be seen the engagement between the nozzle housing 102 with the heating cylinder 108 that includes the nozzle housing having an interior surface for threaded engagement with the exterior surface of the heating cylinder.  
It would have been obvious for one of ordinary skill in the art to modify Sakurada with the modification of the nozzle tip having an external surface that threadedly engages with the interior surface of the nozzle housing as a known alternate configuration for engagement of the adjacent elements for threaded engagement.

In regards to claim 7 (dependent on 2), wherein at least a portion of the tubular heater is located between the mold gate and threading provided internally on the nozzle tip, the threading allowing for attachment with the nozzle housing.
Sakurada does not teach of threading provided internally on the nozzle tip.  
However, in Fig. 7 of Sakurada, the engagement between the nozzle tip 101 (nozzle) and the nozzle housing 102 (adaptor) via engagement of threaded portions as taught in Col. 1, see lines 30-56, here, the interior surface of the nozzle housing engages with the exterior surface of the nozzle tip.  Wherein, the further it can be seen the engagement between the nozzle housing 102 with the heating cylinder 108 that includes the nozzle housing having an interior surface for threaded engagement with the exterior surface of the heating cylinder.  
It would have been obvious for one of ordinary skill in the art to modify Sakurada with the modification of the nozzle tip having an external surface that threadedly engages with the interior surface of the nozzle housing as a known alternate configuration for engagement of the adjacent elements for threaded engagement.

In regards to claim 8, wherein the nozzle tip is configured for engagement by an engagement tool, the engagement tool including a clutch.  
This is a feature regarding the engagement tool which does not particularly provide further structural limitations to the apparatus, merely that the nozzle tip can be engaged by an engagement tool, the clutch of the engagement tool does not need to particularly engage with the nozzle tip nor is there limitations provided of how such an engagement is to occur to interact with the nozzle tip.  Here, the teaching as set forth by the specification of the instant application, see [0032]-[0035], the nozzle tip does not include a torque feature and it is the engagement tool that would have a torque feature 354, wherein an open end of the tool would engage the nozzle tip.  Here, these are features that are directed to the tool and not to the injection molding machine and thus the Sakurada structure encompasses the claimed structure of the injection molding machine.

In regards to claim 9 (dependent upon 8), wherein the nozzle tip includes at least one feature to facilitate engagement by the engagement tool.
The feature to facilitate engagement by the engagement tool is noted as having a broad interpretation which includes being accessible to be engaged by an engagement tool, here, the nozzle body being unobstructed would be considered as having a feature to facilitate engagement by an engagement tool such as a wrench or a tool having socket wrench type tool.

In regards to claim 10 (dependent upon 9), wherein the at least one feature is a lead-in chamfers or a blended radii.
The Sakurada reference can be seen in Figs. 6 and 7, wherein the nozzle tip 30 and 101 includes the chamfer feature.

    PNG
    media_image1.png
    381
    383
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    211
    272
    media_image2.png
    Greyscale

Here, the chamfer region of the nozzle tips is seen as the feature having the lead-in chamfers that is considered as capable to facilitate engagement with an engagement tool as this is an intended use of the feature.

In regards to claim 11, wherein the nozzle tip includes threading at an interior surface and wherein the nozzle housing includes threading at an exterior surface.
Sakurada does not teach of threading provided internally on the nozzle tip.  
In regards to Fig. 7 of Sakurada, the engagement between the nozzle tip (101 nozzle) and the nozzle housing (102 adaptor) via engagement of threaded portions as taught in Col. 1, see lines 30-56, here, the interior surface of the nozzle housing engages with the exterior surface of the nozzle tip.  Wherein, the further it can be seen the engagement between the nozzle housing (102) with the heating cylinder (108) that includes the nozzle housing having an interior surface for threaded engagement with the exterior surface of the heating cylinder.  
It would have been obvious for one of ordinary skill in the art to modify Sakurada with the modification of the nozzle tip having an external surface that threadedly engages with the interior surface of the nozzle housing as a known alternate configuration for engagement of the adjacent elements for threaded engagement.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sakurada as applied to claim 3 above, and further in view of Holliday (US 7914278).
In regards to claim 4 (dependent upon 3), wherein the tubular heater encloses at least a portion of the exterior wall of the nozzle housing.  Sakurada does not teach of the heater around the exterior wall of the nozzle housing.  
However, as seen in Holliday that comprises of a nozzle housing (100, nozzle adapter) and nozzle tip (120, nozzle), wherein a heater (cartridge heater 24) is provided on the external wall of the nozzle housing, see Fig. 1.  The application of heat to the respective housing, such as a nozzle adapter is known in the art to maintain the molten material at the proper temperature to optimize the flow of the material to the mold, see Col. 1, lines 18-49, specifically lines 25-30.
Here, it would have been obvious for one of ordinary skill in the art to modify the tubular heater of Sakurada to be applied to the exterior wall of the nozzle housing as taught by Holliday to ensure the molten material is maintained at the desired temperature as it flows to the mold along the nozzle assembly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744